—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Juviler, J.), rendered May 27, 1998, convicting him of attempted robbery in the third degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence adduced at trial in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The remainder of the defendant’s claims on this appeal, which raise issues not apparent on the face of the record, were previously raised in a postconviction motion to vacate the judgment, which was denied in an order dated April 26, 2000. This Court denied leave to appeal from that order. Thus, those issues are not properly before this Court (see, People v Drummond, 104 AD2d 825). O’Brien, J. P., Luciano, Smith and Crane, JJ., concur.